       Case 1:21-cv-01147-CCC-CA Document 6 Filed 07/30/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PATRICK SHEEHAN,                    :   CIVIL ACTION NO. 1:21-CV-1147
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
WARDEN ALLENWOOD-LOW,                      :
                                           :
                   Respondent              :

                                      ORDER

      AND NOW, this 30th day of July, 2021, upon consideration of the petition for

writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 (Doc. 1), and for the reasons

set forth in the accompanying Memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED for lack
             of jurisdiction.

      2.     The Clerk of Court is directed to CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
